Name: Commission Regulation (EEC) No 2127/89 of 14 July 1989 on securities relating to import licences, issued in respect of the second quarter of 1989, for high-quality beef and veal and derogating from Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  tariff policy;  civil law
 Date Published: nan

 15. 7. 89 Official Journal of the European Communities No L 203/29 COMMISSION REGULATION (EEC) No 2127/89 of 14 July 1989 on securities relating to import licences, issued in respect of the second quarter of 1989, for high-quality beef and veal and derogating from Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector licences, in the same way as was done for the first quarter, by Commission Regulation (EEC) No 1485/89 (9); Whereas Commission Regulation (EEC) No 2377/80 ( l0), as last amended by Regulation (EEC) No 3182/88 ("), lays down practical rules for the management of the special arrangements ; whereas pursuant to Article 12 (3) thereof the quantity remaining from the previous quarter is part of the quantity available ; whereas pursuant to Article 15 (6) of the said Regulation, the said quantity available is to be fixed by the Commission on the basis of the difference between the quantity and that for which licence applications have been made, the quantities covered by unused licences being ignored ; Whereas applications in respect of the first and second quarters of 1989 covered quantities exceeding those available for those two quarters ; whereas the Commission accordingly fixed a single percentage to reduce the quantities applied for ; whereas, however, owing to Decision 89/15/EEC, licences issued in respect of the first and second quarters of 1989 could not be used in full ; Whereas the lifting of the suspension of imports by Commission Decision 89/353/EEC (l2), amending Decision 89/15/EEC, enables imports of those products from the United States of America to be resumed ; whereas, in order to enable the quota for 1989 fixed in Regulation (EEC) No 4148/88 to be used in full , quantities not used during the first two quarters of 1989 should be permitted to be transferred to the fourth quarters ; whereas a derogation should accordingly be introduced from the abovementioned provisions of Regulation (EEC) No 2377/80 ; Whereas the measures provided for in this Regulation are, in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1 968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Articles 15 (2) and 25 thereof, Having regard to Council Regulation (EEC) No 4075/88 of 19 December 1988 opening a Community tariff quota for high quality fresh, chilled or frozen meat of bovine animals falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91 (3), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 4148/88 (4) lays down detailed rules for the application of the import arrangements provided for in Council Regulations (EEC) No 4075/88 and (EEC) No 4077/88 0 in the beef and veal sector ; Whereas Commission Regulation (EEC) No 1030/89 of 20 April 1989 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal (6), determines the percentage of quantities applied for in respect of the first and second quarters of 1989 which may be imported ; Whereas Commission Decision 89/15/EEC Q as amended by Decision 89/18/EEC (8), suspends importation for human consumption of animals of the bovine species and meat from the United States of America and Canada from 1 January 1989 ; Whereas contacts entered into with the abovementioned countries with a view to finding a solution to enable the suspension in question to be lifted halve resulted in the issuing of licences pursuant to Regulation (EEC) No 1030/89 ; whereas the licences issued could not be used, no such solution having been found ; whereas provision should accordingly be made for the release of the securities lodged with a view to obtaining the said HAS ADOPTED THIS REGULATION : Article 1 On application by the parties concerned, securities relating to import licences issued pursuant to Regulation (') OJ No L 148, 28 . 6 . 1968, p. 24. O OJ No L 61 , 4. 3 . 1989, p. 43. 0 OJ No L 359, 28 . 12. 1988, p. 4. (4) OJ No L 362, 30 . 12. 1988, p. 42. O OJ No L 359, 28 . 12. 1988, p. 7. (6) OJ No L 110, 21 . 4. 1989, p. 19 . O OJ No L 8, 11 . 1 . 1989, p. 11 . ( ») OJ No L 8, 11 . 1 . 1989, p. 17. 0 OJ No L 147, 31 . 5. 1989, p. 21 . H OJ No L 241 , 13 . 9. 1980, p. 5 . (") OJ No L 283, 18 . 10. 1988, p. 13 . ( ,J) OJ No L 146, 30. 5 . 1989, p. 39. No L 203/30 Official Journal of the European Communities 15. 7. 89 (EEC) No 1030/89 shall be released within one month provided that imports could not be effected owing to Decision 89/15/EEC. Applications with supporting documents must be submitted to the competent authority of the Member State in question by 15 August 1989. Article 2 Member States shall notify the Commission by 15 September of quantities covered by Regulation (EEC) No 1485/89 and by Article 1 of this Regulation. Article 3 Notwithstanding Articles 12 (3) and 15 (6) (d) of Regulation (EEC) No 2377/80, the Commission shall determine the quantities of meat which have qualified under Regulation (EEC) No 1485/89 and Article 1 of this Regulation and which are to be added to the quantities available for the fourth quarter of 1989 . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 July 1989. For the Commission Ray MAC SHARRY Member of the Commission